DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dames et al. (US 2010/0164310 A1).
RE claim 1, Dames teaches a rotor assembly 10 (Fig.1) for a permanent magnet motor (intended use), comprising: a rotor shaft 12 comprising an internal cavity 14 having an outlet 51; and a rotor core (24, 26) disposed about the rotor shaft 12 comprising an internal channel 28 having an inlet (A); wherein the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 28 of the rotor core 24; and wherein the internal cavity 14 of the rotor shaft 12 and the internal channel 28 of the rotor core 24 are configured to circulate a cooling fluid through the rotor shaft 12 and the rotor core 24 (¶ 23 and Fig.1).

[AltContent: arrow][AltContent: textbox (Oulet (B))][AltContent: arrow][AltContent: textbox (Inlet (A))]
    PNG
    media_image1.png
    811
    803
    media_image1.png
    Greyscale


RE claim 2/1, Dames teaches the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 28 of the rotor core (24, 26) via a fluid flow passage (A) formed through a wall of the rotor shaft 12, and wherein centrifugal forces from the rotor shaft 12 and the rotor core (24, 26) move the cooling fluid through the fluid flow passage (A) from the internal cavity 14 of the rotor shaft 12 to the internal channel 28 of the rotor core (24, 26) (see ¶ 28).

RE claim 3/1, Dames teaches the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 17 of the rotor core (24, 26) via an annulus end cavity 52a formed by an annulus end ring 44a coupled to a second end of the rotor core (24, 26) adjacent to the rotor shaft 12.

RE claim 4/1, Dames teaches wherein the outlet (B) of the internal channel 28 of the rotor core (24, 26) is formed through an outlet end ring 44b coupled to a first end of the rotor core adjacent to the rotor shaft 12 (Fig.1).

RE claim 6/1, Dames teaches the rotor core comprises a plurality of concentrically arranged permanent magnets 36 adapted to interact with a stator assembly 19 disposed about the rotor core (24, 26).

RE claim 7/1, Dames teaches the rotor shaft 12 comprises a cylindrical rotor shaft 12 (Figs.1, 2) and the internal cavity 14  is disposed along a rotor axis (A) of the cylindrical rotor shaft 12, and wherein the rotor core (24, 26) comprises a cylindrical rotor core (24, 26) (see ¶ 25 for core 26 has cylindrical outer surface) disposed concentrically about the cylindrical rotor shaft 12, and the internal channel 14 is disposed parallel to the rotor axis (A) of the cylindrical rotor shaft 12.

RE claim 8, Dames teaches a permanent magnet motor of a vehicle (intended use), comprising: a rotor assembly 10, comprising: a rotor shaft 12 comprising an internal cavity 14 having an outlet 51; and a rotor core (24, 26) disposed about the rotor shaft 12 comprising an internal channel 28 having an inlet (A); wherein the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet 52 of the internal channel of the rotor core 24; and wherein the internal cavity 14 of the rotor shaft 12 and the internal channel 28 of the rotor core 24 are configured to circulate a cooling fluid through the rotor shaft 12 and the rotor core 24; and a stator assembly 19 disposed about the rotor assembly 10 (Fig.1).

RE claim 9/8, Dames teaches the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 28 of the rotor core (24, 26) via a fluid flow passage (A) formed through a wall of the rotor shaft 12, and wherein centrifugal forces from the rotor shaft 12 and the rotor core (24, 26) move the cooling fluid through the fluid flow passage (A) from the internal cavity 14 of the rotor shaft 12 to the internal channel 28 of the rotor core (24, 26) (see ¶ 28).

RE claim 10/9, Dames teaches the outlet 51 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 28 of the rotor core via an annulus end cavity 52a formed by an annulus end ring 44a coupled to a second end of the rotor core (26, 24) adjacent to the rotor shaft 12.

RE claim 11/8, Dames teaches wherein the outlet (B) of the internal channel 28 of the rotor core (24, 26) is formed through an outlet end ring 44b coupled to a first end of the rotor core adjacent to the rotor shaft 12 (Fig.1).

RE claim 13/8, Dames teaches the rotor core comprises a plurality of concentrically arranged permanent magnets 36 adapted to interact with the stator assembly 19.

RE claim 14/8, Dames teaches the rotor shaft 12 comprises a cylindrical rotor shaft 12 (Figs.1, 2) and the internal cavity 14  is disposed along a rotor axis (A) of the cylindrical rotor shaft 12, and wherein the rotor core (24, 26) comprises a cylindrical rotor core (24, 26) (see ¶ 25 for core 26 has cylindrical outer surface) disposed concentrically about the cylindrical rotor shaft 12, and the internal channel 14 is disposed parallel to the rotor axis (A) of the cylindrical rotor shaft 12.

RE claim 15, Dames teaches a method for cooling an interior of a rotor assembly 10 (Fig.1) for a permanent magnet motor (intended use), comprising: circulating a cooling fluid through a rotor shaft 12 comprising an internal cavity 14 having an outlet 51; and circulating the cooling fluid through a rotor core (24, 26) disposed about the rotor shaft 12, comprising an internal channel 28 having an inlet (A); wherein the outlet of the internal cavity 51 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 28 of the rotor core (24, 26); and wherein the internal cavity 14 of the rotor shaft 12 and the internal channel 28 of the rotor core (24, 26) are configured to circulate the cooling fluid through the rotor shaft 12 and the rotor core (24, 26) (see ¶ 23 and Fig.1).

RE claim 16/15, Dames teaches the outlet of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet  (A) of the internal channel 28 of the rotor core (24, 26) via a fluid flow passage (A) formed through a wall of the rotor shaft 12, and wherein centrifugal forces from the rotor shaft 12 and the rotor core (24, 26) are used move the cooling fluid through the fluid flow passage from the internal cavity 14 of the rotor shaft 12 to the internal channel 28 of the rotor core (24, 26).

RE claim 17/15, Dames teaches the outlet 15 of the internal cavity 14 of the rotor shaft 12 is coupled to the inlet (A) of the internal channel 51 of the rotor core (24, 26) via an annulus end cavity 52a formed by an annulus end ring 44a coupled to a second end of the rotor core (26, 24) adjacent to the rotor shaft 12.

RE claim 18/15, Dames teaches the outlet (B) of the internal channel 28 of the rotor core (24, 26) is formed through an outlet end ring 44a coupled to a first end of the rotor core (26, 24) adjacent to the rotor shaft 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dames in view of Matsuki et al. (US 2015/0015099 A1).
RE claims 5/1 and 12/8, Dames has been discussed above. Dames further teaches an outlet (B) of the internal channel 28 of the rotor core (24, 26) is coupled to an inlet (A) of the internal cavity 28 of the rotor shaft 12 through an intervening pump 43, heat exchanger (radiator, see ¶ 13).
Dames does not teach a filter.
Matsuki teaches a cooling system including a filter 38. The filter would prevent unwanted element from entering the electric machine via coolant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dames by having a filter, as taught by Matsuki, for the same reasons as discussed above.

RE claim 19/15, Dames teaches an outlet (B) of the internal channel 28 of the rotor core (24, 26) is coupled to an inlet (A) of the internal channel of the rotor shaft 12 through an intervening pump 43, heat exchanger (¶ 13), and the method further comprises removing heat from the cooling fluid using the heat exchanger (¶ 28).
Dames does not teach a filter.
Matsuki teaches a cooling system including a filter 38. The filter would prevent unwanted element from entering the electric machine via coolant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dames by having a filter, as taught by Matsuki, for the same reasons as discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dames in view of Chamberlin et al. (US 2014/0175916 A1).
RE claim 20/15, Dames has been discussed above. Dames does not teach drilling the internal cavity through the rotor shaft and drilling the internal channel through the rotor core.
Chamberlin drilling is a well-known method for creating cooling channel in the rotor shaft and rotor core (¶ 2). The method of drilling is well-known for its low cost and easy to perform.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dames by making the cooling channel in the rotor shaft and core by drilling, as taught by Chamberlin, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834